Citation Nr: 0021330	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-08 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for foot fungus.  

2.  Entitlement to a compensable rating for plantar warts.  

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
May 1956.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision from the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied compensable evaluations for foot fungus and 
plantar warts and a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.  


FINDINGS OF FACT

1.  The veteran has missed work because he cannot wear shoes 
and socks during flare-ups of foot fungus and plantar warts.  

2.  Plantar warts generally appear under the veteran's 
toenails and on the bottom of his feet in winter.  

3.  The medical evidence does not show limitation of motion 
of the veteran's feet, poorly nourished feet, ulceration, 
exudation, extensive lesions, or marked disfigurement.  

4.  Compensable evaluations are assigned for the veteran's 
foot fungus and plantar wart disabilities.  

CONCLUSIONS OF LAW

1.  The criteria are met for a 10 percent evaluation for foot 
fungus.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.20, 4.71a, Diagnostic Code 5279, 4.118, Diagnostic 
Codes 7803, 7804, 7805, 7806, 7813, and 7814 (1999).  

2.  The criteria are met for a 10 percent evaluation for 
plantar warts.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.10, 4.20, 4.71a, Diagnostic Code 5279, 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7806, 7813, and 7814 
(1999).  

3.  The appeal of the denial of a 10 percent evaluation based 
on multiple noncompensable service-connected disabilities is 
rendered moot by the Board's decision granting compensable 
evaluations. 38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An April 1997 prescription note from the veteran's private 
doctor states that the veteran had onychomycosis on both 
feet.  

The veteran's May 1997 signed authorization and consent to 
release medical information states that his private doctor 
treated onychomycosis and debridement of nails in April 1996, 
May 1996, October 1996, and April 1997.  

The veteran underwent a VA examination in May 1997.  He 
reported fungus on his feet for many years and no prior 
treatment.  Physical examination revealed scale between the 
toes.  There was no keloid formation, inflammation, scaling, 
depression, vascular supply, or ulceration.  The veteran's 
feet were not tender or painful on objective demonstration, 
and there was no limitation of function.  The diagnosis was 
tinea pedis.  

The veteran's December 1997 notice of disagreement alleges 
that he had to retire from the post office because foot 
fungus prevented standing or driving.  He alleges that his 
feet problems cause trouble getting and keeping jobs.  He 
alleges that VA medical personnel believe that his foot 
condition is chronic and untreatable.  
The veteran's May 1998 appeal alleges that his foot fungus 
has worsened and sometimes itches very badly.  

The veteran underwent a VA examination in July 1998.  The 
veteran reported having itchy and burning foot fungus 
intermittently since 1956.  Physical examination revealed 
onychomycosis and scales on the side of the toes and 
crusting.  The diagnosis was onychomycosis.  Another examiner 
stated that the veteran had no orthopedic problems with his 
feet.  

The veteran, assisted by his representative, provided sworn 
testimony at a travel board hearing in July 2000.  The 
veteran testified that a private foot specialist treated his 
foot fungus every 3 months for the last 5 years.  He 
testified that his feet were sensitive, itchy, and red from 
fungus and plantar warts.  He scratched his itchy feet 
through cotton because rubbing with his hands had made his 
feet bleed 1-2 times in the past year.  He had to wear soft 
shoes that were wider than his actual foot.  If his socks got 
wet in the rain, he had to cut them off rather than remove 
them normally.  When he had flare-ups, he could only stand 
for a short period because he had to stop work, go home, and 
take off his shoes and socks.  The veteran testified that his 
doctor told him that the fungus had spread.  At this point in 
the hearing, the veteran submitted fourteen color photos, 
each 3-1/2 inches by 5 inches, that showed one or both of his 
legs below the knee.  In the photos, his feet appeared 
swollen, scaly, and red on the soles and on the top side of 
the feet from the toenails to the ankles.  The veteran 
testified that plantar warts intermittently covered his feet, 
with a tendency to appear more often in winter.  He testified 
that he normally got plantar warts under his nails and 
sometimes on the bottom surface of his feet.  His fungus 
normally spread no higher than his ankle.  He used only foot 
powder to treat his feet because creams had not worked.  The 
veteran was retired from the post office and currently worked 
part-time at a grocery store, where he was on his feet quite 
a bit.  His feet problems had prevented him from going to 
work in snow and wet weather because he could not wear hard 
shoes to avoid getting his feet wet. 


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Metatarsalgia, anterior (Morton's disease), unilateral, or 
bilateral, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (1999).  

Foot fungus, plantar warts, onychomycosis, debridement of 
toenails, and tinea pedis are not listed in the rating 
schedule.  Therefore, the unlisted disabilities will be 
evaluated under the criteria of scars, dermatophytosis, and 
tinea barbae because they are analogous disabilities.  When a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (1999).  
Dermatophytosis and tinea barbae, in turn, will be evaluated 
under the criteria for eczema.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813, and 7814 (1999).  

Scars, superficial, poorly nourished, with repeated 
ulceration are entitled to a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).  

Scars, superficial, tender and painful on objective 
demonstration, are entitled to a 10 percent rating.  Note: 
The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  

Other scars are rated on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  

Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant eczema, is entitled to a 50 percent evaluation.  
Eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement is entitled to a 30 percent 
evaluation.  Eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area is entitled 
to a 10 percent evaluation.  Eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, is entitled to a 0 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1999).  


Analysis

The claims for compensable ratings are well grounded because 
the veteran alleged that his service-connected disabilities 
had increased in severity.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The veteran received several VA examinations, 
filed numerous lay statements with the RO, and provided sworn 
testimony at a hearing.  

The veteran testified that he had been treated at the VA as 
recently as a few months prior to the July 2000 hearing, but 
the record does not show that the RO requested or obtained 
the veteran's VA treatment records.  Where the VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  Therefore, the VA has a 
duty to assist the veteran in obtaining VA treatment records.  

The veteran testified that a private doctor had treated his 
feet every 3 months over the last 5 years.  The RO requested 
a report of findings and diagnoses from the private 
podiatrist in May 1997 and July 1997, and the podiatrist 
provided a single April 1997 list of diagnoses.  The 
veteran's July 1997 note to the RO stated that his podiatrist 
would provide additional information if the RO clarified what 
else was needed.  The record does not show that the RO 
contacted the podiatrist or the veteran with a response.  
Therefore, the VA has a duty to assist the veteran in 
obtaining the remainder of the podiatrist's medical records.  

In this case, however, the claims can be adjudicated without 
the missing records because the current evidence supports the 
grant of compensable ratings for foot fungus and plantar 
warts.  


Entitlement to a compensable rating for foot fungus

A compensable rating is not warranted for foot fungus under 
the criteria of Diagnostic Code 7803.  The medical evidence 
does not show that the veteran's feet are poorly nourished.  
There was no ulceration in May 1997, and recent July 2000 
photos show no ulceration.  

A 10 percent rating is warranted for foot fungus under the 
criteria of Diagnostic Codes 5279 and 7804.  Although there 
was no tenderness or pain on objective demonstration in May 
1997, the veteran testified in July 2000 that his feet were 
sensitive and that he had to use cotton to scratch his itchy 
feet because otherwise his feet would bleed.  Flare-ups of 
foot fungus required him to remove his shoes and socks, which 
prevented going to his part-time job at the grocery store.  
Accordingly, a 10 percent rating is warranted for foot fungus 
under Diagnostic Codes 5279 and 7804.  

A rating is not available under the criteria of Diagnostic 
Code 7805 for foot fungus because the medical evidence does 
not show limitation of motion of the veteran's feet.  
Instead, the May 1997 examiner stated that there was no 
limitation of function, and the July 1998 examiner stated 
that the veteran had no orthopedic problems with his feet.  

A 10 percent rating is warranted for foot fungus under the 
criteria of Diagnostic Code 7806.  The veteran testified that 
he had to scratch his feet through cotton, and July 2000 
photos show that his feet were red and swollen on the tops of 
the feet from the toenails to the ankles.  A 30 percent 
rating is not warranted because the medical evidence does not 
show exudation, extensive lesions, or marked disfigurement.  
Accordingly, a rating no higher than 10 percent is warranted 
for foot fungus under Diagnostic Code 7806.  


Entitlement to a compensable rating for plantar warts

A compensable rating is not warranted for plantar warts under 
the criteria of Diagnostic Code 7803.  The medical evidence 
does not show that the veteran's feet are poorly nourished.  
There was no ulceration in May 1997, and recent July 2000 
photos show no ulceration.  

A 10 percent rating is warranted for plantar warts under the 
criteria of Diagnostic Codes 5279 and 7804.  Although there 
was no tenderness or pain on objective demonstration in May 
1997, the veteran testified in July 2000 that his feet were 
sensitive and that he had to use cotton to scratch his itchy 
feet because otherwise his feet would bleed.  He testified 
that warts tended to appear in winter under his toenails and 
sometimes on the bottom of his feet.  The veteran, who lives 
in New York State, testified that he missed work in snowy 
weather because he could not wear hard shoes to avoid getting 
his feet wet.  Accordingly, a 10 percent rating is warranted 
for plantar warts under Diagnostic Codes 5279 and 7804.  

A rating is not available under the criteria of Diagnostic 
Code 7805 for plantar warts because the medical evidence does 
not show limitation of motion of the veteran's feet.  
Instead, the May 1997 examiner stated that there was no 
limitation of function, and the July 1998 examiner stated 
that the veteran had no orthopedic problems with his feet.  

A compensable rating is not warranted for plantar warts under 
the criteria of Diagnostic Code 7806 because plantar warts 
are not on an exposed surface or extensive area.  The veteran 
testified in July 2000 that he wore socks and shoes and that 
warts appeared under the toenails and sometimes on the bottom 
of the feet.  


Entitlement to a 10 percent rating
based upon multiple noncompensable service-connected 
disabilities

A separate 10 percent rating under 38 C.F.R. § 3.324 is not 
available because the veteran's two service-connected 
disabilities are compensable.  

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(1999).  The evidence does not show that 
the service-connected disability markedly interferes with 
employment or causes frequent hospitalizations.  The veteran 
retired from the postal service and currently works part-time 
at a grocery store.  

Although the Board decided the veteran's claims on grounds 
different from that of the RO, which denied compensable 
ratings under the criteria of Diagnostic Codes 5279 and 7813, 
the veteran has not been prejudiced by the decision.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to a 10 percent evaluation for foot fungus is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  

Entitlement to a 10 percent evaluation for plantar warts is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities is dismissed.  

		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

